COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Humphreys and Agee
Argued at Salem, Virginia


DONALD WAYNE GARY
                                           MEMORANDUM OPINION * BY
v.   Record No. 1099-00-3                 JUDGE ROBERT J. HUMPHREYS
                                                APRIL 17, 2001
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                       James F. Ingram, Judge

           S. Jane Chittom, Appellate Defender (Public
           Defender Commission, on briefs), for
           appellant.

           Steven A. Witmer, Assistant Attorney General
           (Mark L. Earley, Attorney General, on brief),
           for appellee.


     Donald Wayne Gary appeals his conviction, after a bench

trial, of robbery and use of a firearm in the commission of a

felony.   Gary contends that the trial court erred in finding the

evidence sufficient to convict him of the charges.

     "Where the sufficiency of the evidence is challenged after

conviction, it is our duty to consider it in the light most

favorable to the Commonwealth and give it all reasonable

inferences fairly deducible therefrom."     Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).

Furthermore, "[t]he judgment of a trial court will be disturbed


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
on appeal only if plainly wrong or unsupported by the evidence."

See Code § 8.01-680.

        So viewed, the evidence established that on April 10, 1999,

Gloria Mills was working at "The Hair Shop" in Danville.    The

Hair Shop was set up so that it was divided into three separate

areas.    There were two separate styling rooms, each containing

four chairs.    The two styling rooms were connected by a small

hallway containing hair dryers, and each had their own entrance

from the parking lot.

        Mills was the only employee working in her styling area on

that particular day.    She kept her purse and other personal

belongings in a supply room that was located off of her styling

area.    During a break around 11:00 a.m., when Mills had no

customers, Mills went to the other styling area to speak with

co-workers Robin Jones and Diane Sigmon.    There were three

customers in that area.    One female customer, who was sitting in

Jones' styling chair, another female customer who was sitting in

Sigmon's styling chair, and a male customer who was sitting in

the waiting area.

        A few moments after Mills entered the area, she thought she

saw a man enter the salon through the door to her styling area.

Sigmon also saw the man in her mirror.    She testified that he

"look[ed] at [her], but kept on walking."    Mills, who was a

relatively new employee at The Hair Shop, asked Jones if "there

was supposed to be a male on the other side of the beauty shop."

                                 - 2 -
Jones replied that she did not think so, and the two walked to

the other styling area to find the man.    They did not see him in

the main area, so they walked toward the supply room.    Jones

looked into the supply room and saw the man "bent over, going

through [Mills'] purse."   She said "Hey," and the man turned,

then walked out of the supply room and stood between her and

Mills.   Jones thought she had seen the man "take something out"

of Mills' purse, so she said, "Hey, wait a minute."    The man

then turned to face her and she saw that he had a gun.    He asked

her to open the cash register and "give him all the money."

Jones testified that she told the man "we don't have any money

here."   The man then told Jones to get down on the floor and

turned toward Mills.

     Mills walked toward the second styling area and the man

told Mills, "If you run, I'll shoot you."    Mills took a few more

steps into the area and told Sigmon, "We're being robbed."      When

she turned back to face the man, she saw that he had a gun in

his hand.   The man pulled out the gun, asked again about the

cash register, said "something about . . . purse [sic]," and

told Sigmon to "get on the floor."     He then took a few steps

more into the second styling area and reached up to pull a hose

over his face, but did not do so.    When he noticed the male

customer, who had stood up, he fled the store.    Mills later

determined that her wallet had been taken from her purse.    The

wallet contained $30, a driver's license and a credit card.

                               - 3 -
     Gary was arrested on May 24, 1999.   On May 25, 1999, the

police showed the victims a computerized photograph lineup of

six people, including Gary.   Mills could not make an

identification, but Jones identified Gary as the perpetrator.

Sigmon hesitated when she looked at Gary's picture but

identified another individual as the perpetrator.

     When shown another photograph lineup on the morning of

trial, Jones identified another individual, not Gary, as the

perpetrator.   During the trial, neither Mills, Jones, nor the

male customer was able to make an in-court identification.

However, Sigmon identified Gary as the perpetrator and testified

that she wasn't sure when she looked at the photographs, because

they were computer photographs and were very "orange looking."

She further testified she was "sure" her in-court identification

of Gary was accurate.

     Gary first contends that the identification evidence

submitted at trial was insufficient to establish that he was the

perpetrator.   We disagree.

     The sufficiency of the evidence depends upon the

reliability of the identifications.    See Smallwood v.

Commonwealth, 14 Va. App. 527, 530, 418 S.E.2d 567, 568 (1992).

The factors to be considered in determining the reliability of

an identification include:

          "the opportunity of the witness to view the
          criminal at the time of the crime, the
          witness' degree of attention, the accuracy

                               - 4 -
           of the witness' prior description of the
           criminal, the level of certainty
           demonstrated by the witness at the
           confrontation, and the length of time
           between the crime and the confrontation."

Townes v. Commonwealth, 234 Va. 307, 331, 362 S.E.2d 650, 663-64

(1987) (quoting Neil v. Biggers, 409 U.S. 188, 199-200 (1972)),

cert. denied, 485 U.S. 971 (1988).

     Here, Gary argues only about the "level of certainty" of

the identifications in contending that "there [was] no

eyewitness identification at trial except that of [Sigmon]" and

that Sigmon's identification is "equivocal at best, because she

had previously failed to pick Gary's picture in a photo array."

As a result, he argues "[t]here is no physical evidence, no

testimony or statement that places him at the scene."    However,

Sigmon's identification was not equivocal at trial.    In fact,

Sigmon testified that she was "sure" her in-court identification

was correct.    Furthermore, although she could not make an

in-court identification, Jones also identified Gary from the

photograph lineup which took place approximately six weeks after

the incident.   There is no evidence that Jones was in any way

equivocal when making the identification at that time.

     Based on this evidence, we cannot hold that the trial court

was plainly wrong in finding the identifications sufficiently

reliable to establish that Gary was the perpetrator of the

crime.   It is well settled that "[t]he credibility of witnesses,

the weight accorded testimony, and the inferences to be drawn

                                - 5 -
from proven facts are matters to be determined by the fact

finder."   Long v. Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d
473, 476 (1989).

     Gary next argues that the evidence was insufficient to

establish that the taking of Mills' property amounted to robbery

because "it was not accomplished by force, violence or

intimidation directed toward [Mills] before or at the time of

the taking."   Accordingly, Gary argues that his actions amounted

merely to larceny.

     Robbery is a common law offense in Virginia and is defined

as "the taking, with intent to steal, of the personal property

of another, from his person or in his presence, against his

will, by violence or intimidation."    Johnson v. Commonwealth,

209 Va. 291, 293, 163 S.E.2d 570, 572-73 (1968).

           The predicate element of robbery is the
           actual taking by caption and asportation of
           the personal property of the victim. The
           degree of asportation necessary to
           constitute a taking under the common law
           definition of robbery need only be slight.
           Severance of the goods from the owner and
           absolute control of the property by the
           taker, even for an instant, constitutes an
           asportation.

           The timing of the other elements of robbery,
           as distinguished from larceny, relate to the
           instant of the predicate felonious taking.
           The act of violence or intimidation employed
           must precede or be concomitant with the
           taking. If the violence or intimidation
           preceded or was concomitant with the taking,
           the offense of robbery is established; if
           the taking was accomplished before the
           violence toward or intimidation of [the

                               - 6 -
          victim], then it was not robbery. Thus no
          violence, no excitation of fear, resorted to
          merely for the purpose of retaining a
          possession already acquired, or to effect
          escape, will, in point of time, supply the
          element of force or intimidation, an
          essential [element] of [robbery].

Beard v. Commonwealth, 19 Va. App. 359, 361-62, 451 S.E.2d 698,

700 (1994) (citations omitted).

     Here, unlike the perpetrator in Mason v. Commonwealth, 200
Va. 253, 105 S.E.2d 149 (1958), Gary had taken the property from

Mills' purse before he pulled out the gun, but had not yet left

the premises with the property.   Accordingly, it appears logical

and reasonable to infer that while Gary was in the process of

carrying out his intended act of stealing, Mills and Jones

surprised him by their appearance in the room.   Thus, Gary's

intention changed from the commission of larceny to robbery

when, in order to accomplish his original purpose, Gary used

force to overcome their interference with the asportation of the

property, and to maintain the property.   See Pritchard v.

Commonwealth, 225 Va. 559, 563, 303 S.E.2d 911, 913 (1983)

(holding that defendant committed robbery when his use of force

preceded possession and enabled him to obtain possession by

completing the asportation of the property).   This conclusion is

further supported by the fact that after Gary had pulled out the

gun and pointed it at Mills, Jones and Sigmon, he demanded money

from the cash register at least two times and made some

reference to "purse" or purses, amounting to separate attempts

                              - 7 -
of robbery.       Accordingly, it is clear that the putting in fear

and violence were concurrent or concomitant with the larceny, or

attempt to commit larceny, and indicative of Gary's intent to

commit, or attempt to commit, robbery.

        Finally, Gary argues that the evidence was insufficient to

establish that he used a firearm in the commission of a felony.

Gary again alleges that the identification was unreliable and

therefore, that there was no proof he was the gunman.         He

further alleges that the action was at most larceny, which he

states does not fall within the enumerated felonies listed in

Code § 18.2-53.1. 1      Since we have found that the identification

was reliable and that the evidence was sufficient to support a

conviction for robbery, we also find the evidence sufficient to

support Gary's conviction for the use of a firearm in the




        1
            Code § 18.2-53.1 provides the following, in pertinent
part:

               It shall be unlawful for any person to use
               or attempt to use any pistol, shotgun,
               rifle, or other firearm or display such
               weapon in a threatening manner while
               committing or attempting to commit murder,
               rape, forcible sodomy, inanimate or animate
               object sexual penetration as defined in
               § 18.2-67.2, robbery, carjacking, burglary,
               malicious wounding as defined in § 18.2-51,
               malicious bodily injury to a law-enforcement
               officer as defined in § 18.2-51.1,
               aggravated malicious wounding as defined in
               § 18.2-51.2, malicious wounding by mob as
               defined in § 18.2-41 or abduction.


                                   - 8 -
commission of a felony.   Therefore, we affirm the judgment of

the trial court.

                                                         Affirmed.




                               - 9 -